J-S25033-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INT. OF: A.S.M., A MINOR        :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
                                        :
 APPEAL OF: D.M.D., MOTHER              :        No. 217 MDA 2020

              Appeal from the Decree Entered January 3, 2020
              In the Court of Common Pleas of Luzerne County
                      Orphans' Court at No(s): A-8963

 IN THE INT. OF: Y.L.D. A/K/A Y.D.,     :   IN THE SUPERIOR COURT OF
 A MINOR                                :        PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
                                        :
 APPEAL OF: D.M.D., MOTHER              :        No. 232 MDA 2020

              Appeal from the Decree Entered January 3, 2020
              In the Court of Common Pleas of Luzerne County
                      Orphans' Court at No(s): A-8964


BEFORE: LAZARUS, J., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                              FILED JULY 27, 2020

     Appellant, D.M.D. (“Mother”), appeals from the decrees entered in the

Luzerne County Court of Common Pleas, Orphans’ Court, which granted the

petitions of Children and Youth Services (“CYS”) for involuntary termination

of Mother’s parental rights as to her minor children, A.S.M and Y.L.D.

(“Children”). We affirm.

     The relevant facts and procedural history of this case are as follows.
J-S25033-20


A.S.M. was born in June 2016. In August 2017, CYS became involved with

the family following an incident in which Mother left A.S.M. outside of a bar

while she went inside to drink.           A.S.M. remained outside the bar for

approximately twenty to twenty-five minutes until two bar patrons noticed

A.S.M., took her into their vehicle, and drove off with her. Police conducted a

traffic stop of the vehicle a short while later, and noticed A.S.M. sitting on one

of the occupants’ laps.     Police immediately assumed protective custody of

A.S.M. At the time of the incident, A.S.M.’s father was incarcerated. As a

result, A.S.M. was placed in foster care on August 26, 2017, and later in

kinship care with A.S.M.’s paternal grandmother (“Foster Mother”).

      Y.L.D. was born in May 2018. Due to Mother’s non-compliance with her

reunification plan for A.S.M., CYS sought and was granted an immediate

shelter care order. CYS placed Y.L.D. with Foster Mother on May 9, 2018.

Mother’s family service plan required her to (1) complete parenting education

courses;   (2)   complete    a   mental    health   evaluation   and   follow   any

recommendations; (3) submit to random urinalysis as requested by CYS and,

if she tested positive, complete a drug and alcohol evaluation and follow any

recommendations; and (4) engage in domestic violence counseling.

      Mother sporadically participated in these services until August 2018,

when Y.L.D.’s father shot Mother. Mother underwent nineteen surgeries and

was hospitalized for approximately two months.           The hospital discharged

Mother in October 2018, but CYS could not locate Mother until July 19, 2019.


                                      -2-
J-S25033-20


At this time, CYS notified Mother of Children’s permanency review hearing

scheduled for July 22, 2019. Mother did not attend the hearing, however, and

CYS had no further contact with Mother until September 25, 2019. Mother

then resumed her sporadic participation in the court-ordered services.

     On November 7, 2019, CYS filed petitions for involuntary termination of

Mother’s parental rights to Children.    As of CYS’s filing, Mother had not

completed the court-ordered services.     The court conducted a termination

hearing on January 2, 2020. At the hearing, CYS presented eight witnesses

to testify regarding Mother’s inconsistent and incomplete participation in the

court-ordered services.

     CYS first presented witnesses to discuss Mother’s failure to complete her

parenting education courses. Barbara Blanner, a case manager for the Family

Service Association of Northeast Pennsylvania, testified that starting in

October 2017, Mother completed an assessment and attended twelve sessions

of the Intensive Family Reunification Program.       (See N.T. Termination

Hearing, 1/2/20, at 9-11). Ms. Blanner, however, stated that Mother did not

consistently apply what she was taught in the program and did not

demonstrate any real progress. (Id. at 11). Significantly, Mother did not find

housing or employment, and did not fully engage with A.S.M. during her visits.

(Id.). Ultimately, Mother did not complete the program and was “closed out”

on February 23, 2018, after missing three sessions without rescheduling. (Id.

at 9-11).


                                    -3-
J-S25033-20


      Concern Foster Care (“CFC”) case manager, Sarah Kendricks, testified

that Mother failed to complete a single lesson of her fifty-two week parenting

education course.    (Id. at 19).   Ms. Kendricks revealed that Mother only

participated in the initial evaluation and a follow-up discussion before she was

“closed out” on June 12, 2018 for repeated no-shows. (Id. at 19-20). Fellow

CFC case manager, Chyann Phillips, testified that although she informed

Mother that CFC could help Mother engage in parenting services and file

applications for housing and employment, Mother did not request such

assistance. (Id. at 23). Instead, Ms. Phillips stated she only helped Mother

acquire diapers and complete applications for the Head Start program. (Id.

at 22). Ms. Phillips testified that she met with Mother three times through

April and May of 2018, before Mother’s case was closed for noncompliance.

(Id. at 24).

      CYS next introduced witnesses to discuss Mother’s participation in

mental health services. Maurissa Laudeman, a mental health counselor at

Pathway to Recovery, testified that Mother’s November 6, 2019 evaluation

recommended that Mother attend individual counseling sessions twice a

month to address her history of trauma. (Id. at 26-27). Mother, however,

did not attend any of her scheduled appointments. (Id. at 27). The agency

sent Mother an “at risk of discharge” letter on December 18, 2019, warning

her that it would close her case in thirty days if she did not respond. (Id. at

28). As of the date of the termination hearing, Mother had not responded.


                                     -4-
J-S25033-20


(Id.).

         Deadra Clewell, the Northeast Regional Director for Omni Health

Services (“OHS”), also testified regarding Mother’s mental health. Ms. Clewell

testified that Mother completed an intake session on May 15, 2018, and

attended four sessions in the following months. (Id. at 33). Nevertheless,

Ms. Clewell stated that Mother did not achieve any progress in her sessions

and that OHS discharged Mother on August 30, 2018 for noncompliance. (Id.

at 34-36).

         Raina Cole, director of the intake department at Northeast Counseling

Services (“NCS”), testified that Mother attended an initial intake appointment

with NCS on December 14, 2017.             (Id. at 39).     Ms. Cole explained that

Mother’s plan required her to submit to a psychiatric evaluation with a doctor

and to attend outpatient services.         (Id. at 39).      Mother completed the

psychiatric evaluation on January 16, 2018, and the doctor diagnosed her with

generalized anxiety disorder, alcohol use disorder, and opioid use disorder.

(Id. at 40-41). Mother only attended one outpatient appointment, however,

before NCS closed Mother’s case on March 28, 2018, due to Mother’s failure

to communicate with the agency. (Id. at 40). Ms. Cole concluded that Mother

did not make any progress through her limited participation with NCS. (Id.

at 40-41).

         CYS next introduced Allison Miller, a CYS caseworker, to discuss

Mother’s     overall   failure   to   comply   with   the   court-ordered   services.


                                         -5-
J-S25033-20


Significantly, Ms. Miller testified regarding Mother’s noncompliance with her

drug and alcohol requirements, and her failure to pursue domestic violence

counseling. Ms. Miller testified that Mother reported for only six (6) of her

twenty-seven (27) scheduled urinalysis screenings. (Id. at 72). Ms. Miller

explained that although Mother tested negative the six (6) times she did

report, the other twenty-one (21) times she missed the screenings are

considered positive results. (Id. at 73). Ms. Miller also explained that clients

must initiate services for domestic violence counseling themselves. (Id. at

63). She testified that although a CYS caseworker spoke to Mother about

domestic violence counseling, Mother did not contact a service center. (Id.

72). In sum, Ms. Miller testified that, “[a]ll the court-ordered services that

were put into place for [Mother] to…remedy [the conditions] which led to

placement have not been successfully engaged in or completed.” (Id. at 68).

      CYS’s final witness testified regarding Children’s relationship with

Mother and Foster Mother.      Sherry Grenzberg, a former CYS caseworker,

testified that Children have assimilated into Foster Mother’s home and that

Foster Mother is willing to adopt them. (Id. at 89). Ms. Grenzberg explained

that Foster Mother meets the physical, developmental, and emotional needs

of Children. (Id. at 89-90). She claimed Y.L.D. is “very bonded” to Foster

Mother. (Id. at 93). Although Ms. Grenzberg acknowledged that A.S.M. is

bonded to Mother, she believed termination of Mother’s parental rights would

be positive for both Children, because Foster Mother “offers the opportunity


                                     -6-
J-S25033-20


for [Children] to have a safe and stable environment to grow in.” (Id. at 95).

Ms. Grenzberg also stated Children’s bond with Foster Mother is stronger than

their bond with Mother. Ms. Grenzberg conceded that there can be an element

of “emotional trauma” for children in termination cases, but she maintained

that severance “may allow [A.S.M.] to move on and to be able to find normalcy

and have a permanent bond.” (Id. at 96).

      Mother also took the stand and testified on her own behalf. She stated

that before being shot, she was working on the court-ordered services and

intended to continue her progress. (Id. at 78-79). After she was discharged

from the hospital, Mother claimed she did not contact CYS because “[she]

was…trying to rehabilitate [herself] and recover.” (Id. at 80). Mother also

testified that she tried “a couple of times” to contact CYS via phone calls, but

that no one answered or responded to her voicemails. (Id.). Although Mother

acknowledged that her absence from October 2018 through July 2019

“probably…hurt” A.S.M., she rationalized that “it wasn’t [her] fault that [she]

couldn’t visit” because she was recuperating from “a violent situation.” (Id.

at 85). Furthermore, Mother admitted she does not have a “close” relationship

with Y.L.D., but testified that she has a “very close” relationship with A.S.M.

(Id. at 83). Mother stated that A.S.M. would be “very hurt” if Mother’s rights

were terminated.    (Id.).   Nevertheless, Mother agreed that Children were

being well taken care of by Foster Mother. (Id. at 85).

      At the conclusion of the hearing, the court determined that CYS proved


                                     -7-
J-S25033-20


all necessary elements of 23 Pa.C.S.A. § 2511(a)(2), (5), (8) and (b).

Consequently, the court terminated Mother’s parental rights to Children.1 On

January 31, 2020, Mother timely filed separate notices of appeal and concise

statements of errors complained on appeal.2       This Court consolidated sua

sponte Mother’s appeals on March 2, 2020.

       Mother raises the following issue for our review:

          Whether the [c]ourt erred in finding that [CYS] proved the
          elements of 23 Pa.C.S.A. § 2511(a)(2), (5), and (8), and 23
          Pa.C.S.A. [§] 2511(b) through clear and convincing
          evidence?

(Mother’s Brief at 5).

       Appellate review in termination of parental rights cases implicates the

following principles:

          In cases involving termination of parental rights: “our
          standard of review is limited to determining whether the
          order of the trial court is supported by competent evidence,
          and whether the trial court gave adequate consideration to
          the effect of such a decree on the welfare of the child.”



____________________________________________


1The court also terminated the parental rights of the natural fathers of both
Children. The natural fathers are not parties to this appeal.

2  Mother included both underlying trial court docket numbers on each notice
of appeal, in violation of Commonwealth v. Creese, 216 A.3d 1142
(Pa.Super. 2019). This Court has recently overruled Creese, however, to the
extent that it required the Superior Court to quash appeals when an appellant
files multiple notices of appeal and each notice lists all of the appealed from
docket numbers. See Commonwealth v. Johnson, ___ A.3d ___, 2020 PA
Super 164 (filed July 9, 2020) (en banc). Thus, Mother’s notices of appeal
are properly before us. In light of this Court’s en banc decision in Johnson,
we lift the stay order entered on June 25, 2020.

                                           -8-
J-S25033-20


In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972
A.2d 5, 8 (Pa.Super. 2009)).

              Absent an abuse of discretion, an error of law, or
              insufficient evidentiary support for the trial court’s
              decision, the decree must stand. … We must employ
              a broad, comprehensive review of the record in order
              to determine whether the trial court’s decision is
              supported by competent evidence.

           In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
           banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
           (internal citations omitted).

              Furthermore, we note that the trial court, as the finder
              of fact, is the sole determiner of the credibility of
              witnesses and all conflicts in testimony are to be
              resolved by [the] finder of fact. The burden of proof
              is on the party seeking termination to establish by
              clear and convincing evidence the existence of
              grounds for doing so.

           In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
           2002) (internal citations and quotation marks omitted). The
           standard of clear and convincing evidence means testimony
           that is so clear, direct, weighty, and convincing as to enable
           the trier of fact to come to a clear conviction, without
           hesitation, of the truth of the precise facts in issue. In re
           J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We may
           uphold a termination decision if any proper basis exists for
           the result reached. In re C.S., 761 A.2d 1197, 1201
           (Pa.Super. 2000) (en banc). If the court’s findings are
           supported by competent evidence, we must affirm the
           court’s decision, even if the record could support an opposite
           result. In re R.L.T.M., 860 A.2d 190, 191[-92] (Pa.Super.
           2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d
1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d 1165

(2008)).


                                       -9-
J-S25033-20


      CYS filed petitions for the involuntary termination of Mother’s parental

rights to Children on the following grounds:

         § 2511. Grounds for involuntary termination

             (a) General Rule.―The rights of a parent in regard to
         a child may be terminated after a petition filed on any of the
         following grounds:

                                  *     *      *

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for [her] physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will not
            be remedied by the parent.

                                  *     *      *

            (5) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency for a period of at least six months, the
            conditions which led to the removal or placement of
            the child continue to exist, the parent cannot or will
            not remedy those conditions within a reasonable
            period of time, the services or assistance reasonably
            available to the parent are not likely to remedy the
            conditions which led to the removal or placement of
            the child within a reasonable period of time and
            termination of the parental rights would best serve the
            needs and welfare of the child.

                                  *     *      *

            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency, 12 months or more have elapsed from
            the date of removal or placement, the conditions
            which led to the removal or placement of the child
            continue to exist and termination of parental rights
            would best serve the needs and welfare of the child.

                                      - 10 -
J-S25033-20



                                 *     *      *

             (b) Other considerations.―The court in terminating
        the rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

                                 *     *      *

23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b).        “Parental rights may be

involuntarily terminated where any one subsection of Section 2511(a) is

satisfied, along with consideration of the subsection 2511(b) provisions.” In

re Z.P., supra at 1117. When conducting a termination analysis:

        Initially, the focus is on the conduct of the parent. The party
        seeking termination must prove by clear and convincing
        evidence that the parent’s conduct satisfies the statutory
        grounds for termination delineated in Section 2511(a). Only
        if the court determines that the parent’s conduct warrants
        termination of…[her] parental rights does the court engage
        in the second part of the analysis pursuant to Section
        2511(b): determination of the needs and welfare of the child
        under the standard of best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

     On appeal, Mother argues the court failed to properly consider her

extraordinary circumstances and her progress towards remedying the

conditions which led to Children’s placement. Mother claims she participated


                                     - 11 -
J-S25033-20


in court-ordered services throughout the life of this case and was actively

engaged in addressing CYS’s concerns until Y.L.D’s father shot her in August

2018. Mother avers her resulting hospitalization halted her progress. Mother,

however, maintains that she re-engaged with services after reconnecting with

CYS in September 2019. Furthermore, Mother contends CYS did not provide

timely referrals, which prevented her from completing her parenting education

requirement. Additionally, Mother attests that there are no current concerns

with her parenting, as testimony established that her visits were appropriate.

Mother insists that her efforts in light of her situation were reasonable and

CYS, therefore, could not demonstrate that she refused to remedy any

incapacity in her parenting.

      Moreover, Mother maintains termination of her parental rights is not in

Children’s best interests. Mother asserts that it is undisputed that Mother and

A.S.M. share a strong bond, highlighting testimony that A.S.M. was visibly

upset when separated from Mother and that A.S.M. would experience

“emotional trauma” if Mother’s rights were terminated. Mother argues the

CYS caseworker, Ms. Grenzberg, was not qualified to compare Mother’s and

Foster Mother’s bonds with Children as Ms. Grenzberg did not personally

witness Children’s interactions with Mother. Mother concludes the trial court

erred in terminating her parental rights, because it lacked clear and convincing

evidence that the statutory grounds for termination were met under 23

Pa.C.S.A. § 2511(a)(2), (5), (8) and (b). We disagree.


                                     - 12 -
J-S25033-20


      “The bases for termination of parental rights under Section 2511(a)(2),

due to parental incapacity that cannot be remedied, are not limited to

affirmative misconduct; to the contrary, those grounds may include acts of

refusal as well as incapacity to perform parental duties.” In re S.C.B., 990
A.2d 762, 771 (Pa.Super. 2010).         “Parents are required to make diligent

efforts   towards   the   reasonably    prompt   assumption   of   full   parental

responsibilities.” In re A.L.D., 797 A.2d 326, 340 (Pa.Super. 2002). Under

Section 2511(a)(2), “the petitioner for involuntary termination must prove (1)

repeated and continued incapacity, abuse, neglect or refusal; (2) that such

incapacity, abuse, neglect or refusal caused the child to be without essential

parental care, control or subsistence; and (3) that the causes of the

incapacity, abuse, neglect or refusal cannot or will not be remedied.”         In

Interest of Lilley, 719 A.2d 327, 330 (Pa.Super. 1998).

      “Termination of parental rights under Section 2511(a)(5) requires that:

(1) the child has been removed from parental care for at least six months; (2)

the conditions which led to removal and placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Z.P., supra at 1118.

      “[T]o terminate parental rights under Section 2511(a)(8), the following

factors must be demonstrated: (1) [t]he child has been removed from

parental care for 12 months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to exist;


                                       - 13 -
J-S25033-20


and (3) termination of parental rights would best serve the needs and welfare

of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa.Super.

2003).   “Section 2511(a)(8) sets a 12-month time frame for a parent to

remedy the conditions that led to the children’s removal by the court.” In re

A.R., 837 A.2d 560, 564 (Pa.Super. 2003). Once the 12-month period has

been established, the court must next determine whether the conditions that

led to the child’s removal continue to exist, despite the reasonable good faith

efforts CYS supplied over a realistic time. Id.   Termination under Section

2511(a)(8) does not require the court to evaluate a parent’s current

willingness or ability to remedy the conditions that initially caused placement

or the availability or efficacy of CYS’s services. In re Adoption of T.B.B.,

835 A.2d 387, 396 (Pa.Super. 2003); In re Adoption of M.E.P., supra.

      Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.      In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond, paying

close attention to the effect on the child of permanently severing the bond.”
Id. Significantly:

         In this context, the court must take into account whether a
         bond exists between child and parent, and whether
         termination would destroy an existing, necessary and
         beneficial relationship.

         When conducting a bonding analysis, the court is not

                                    - 14 -
J-S25033-20


        required to use expert testimony. Social workers and
        caseworkers can offer evaluations as well. Additionally,
        Section 2511(b) does not require a formal bonding
        evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

     “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have…her rights terminated.” In re B.L.L., 787 A.2d
1007, 1013 (Pa.Super. 2001). This Court has said:

        There is no simple or easy definition of parental duties.
        Parental duty is best understood in relation to the needs of
        a child. A child needs love, protection, guidance, and
        support. These needs, physical and emotional, cannot be
        met by a merely passive interest in the development of the
        child.   Thus, this [C]ourt has held that the parental
        obligation is a positive duty which requires affirmative
        performance.

        This affirmative duty encompasses more than a financial
        obligation; it requires continuing interest in the child and a
        genuine effort to maintain communication and association
        with the child.

        Because a child needs more than a benefactor, parental duty
        requires that a parent exert [herself] to take and maintain
        a place of importance in the child’s life.

        Parental duty requires that the parent act affirmatively with
        good faith interest and effort, and not yield to every
        problem, in order to maintain the parent-child relationship
        to the best of…her ability, even in difficult circumstances. A
        parent must utilize all available resources to preserve the
        parental relationship, and must exercise reasonable
        firmness in resisting obstacles placed in the path of

                                    - 15 -
J-S25033-20


         maintaining the parent-child relationship. Parental rights
         are not preserved by waiting for a more suitable or
         convenient time to perform one’s parental responsibilities
         while others provide the child with…her physical and
         emotional needs.

In re B., N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.
718, 872 A.2d 1200 (2005) (internal citations omitted). “[A] parent’s basic

constitutional right to the custody and rearing of…her child is converted, upon

the failure to fulfill…her parental duties, to the child’s right to have proper

parenting and fulfillment of [the child’s] potential in a permanent, healthy,

safe environment.” Id. at 856.

      Instantly, the record supports the court’s decision to terminate Mother’s

parental rights to Children under Section 2511(a). A.S.M. and Y.L.D. have

been in foster care since August 2017 and May 2018, respectively. At the

time of the termination hearing, Children had been removed from Mother’s

care for over two years. While Children remained in foster care, Mother failed

to complete the court-ordered services relating to parenting, mental health,

drug and alcohol, and domestic violence issues.     Although Mother initiated

services with various agencies, Mother’s sporadic and limited participation

prevented her from making any progress.       Mother also failed to apply the

techniques she was taught even while actively attending the programs.

Despite being given ample time to address CYS’s concerns, Mother did not

complete or benefit from any of the required services. Consequently, Mother

failed to remedy the conditions that led to Children’s placement. Accordingly,


                                    - 16 -
J-S25033-20


we agree that termination was appropriate pursuant to 23 Pa.C.S.A. §

2511(a)(2), (5), and (8).

      As well, the record supports the court’s decision to terminate Mother’s

parental rights under Section 2511(b).       Children are bonded with Foster

Mother and rely on her to fulfill their physical, developmental, and emotional

needs. Y.L.D. particularly exhibited a close emotional attachment to Foster

Mother. Both Ms. Grenzberg and Mother testified that Y.L.D. is not bonded to

Mother. While some testimony indicated that A.S.M. is bonded to Mother, Ms.

Grenzberg emphasized that termination would ultimately further A.S.M.’s best

interests, as it would allow her to establish a healthier, permanent bond with

Foster Mother, who plans to adopt Children. See In re Adoption of C.D.R.,

111 A.3d 1212 (Pa.Super. 2015) (affirming termination decision where court

acknowledged that Mother and Child were bonded, but reasoned that

termination would not be detrimental to Child and would serve Child’s best

interest and allow Child to find permanency with another family); In re

N.A.M., 33 A.3d 95 (Pa.Super. 2011) (explaining mere existence of emotional

bond does not preclude termination of parental rights). As the record supports

the court’s conclusions under Sections 2511(a) and (b), we see no reason to

disturb its decision to terminate Mother’s parental rights. See In re Adoption

of K.J., supra. Accordingly, we affirm.

      Decrees affirmed.




                                    - 17 -
J-S25033-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/27/2020




                          - 18 -